IN THE SUPREME COURT OF IOWA
                             No. 18–2113

                          Filed April 19, 2019


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

ANTHONY R. JOHNSON,

      Respondent.



      On review of the report of the Iowa Supreme Court Grievance

Commission.



      Grievance commission recommends revocation of attorney’s license

to practice law for violations of disciplinary rules. LICENSE REVOKED.



      Tara van Brederode and Wendell J. Harms, Des Moines, for

complainants.



      Anthony R. Johnson, Ankeny, for pro se respondent.
                                           2

CADY, Chief Justice.

        This case is before us on review from a report and recommendation

of a division of the Iowa Supreme Court Grievance Commission

concerning attorney Anthony R. Johnson.                The report found Johnson

committed ethical violations and recommended revocation of his license

to practice law. We find Johnson violated the Iowa Rules of Professional

Conduct by engaging in criminal conduct involving fraud. We revoke his

license to practice law in Iowa.

        I. Background Facts and Proceedings.

        Anthony R. Johnson is an Iowa lawyer in Ankeny.                        He was

employed as an accountant for Saxton Motors, LC.                    In August 2016,

Johnson entered an Alford plea in the Iowa District Court for Polk

County to the felony offense of fraudulent practice in the first degree. 1

The charge was supported by evidence that Johnson embezzled

substantial sums of money from his employer by making false entries in

the records of the business for over a year.                  Essentially, Johnson

funneled income from the business into two secret, unauthorized

business accounts he established to receive the funds.

        In October 2016, the district court sentenced Johnson to a
suspended ten-year term of incarceration and placed him on probation.

The sentence also imposed a fine and ordered him to pay restitution.

        Johnson engaged in multiple instances of unethical conduct in the

past.    His license was suspended in 2009 for abandoning his legal

practice in Ankeny.       His license was never reinstated, and he has not

engaged in the practice of law since that time.



        1An Alford plea allows a defendant to enter a plea without an admission of guilt.
North Carolina v. Alford, 400 U.S. 25, 39, 91 S. Ct. 160, 168 (1970).
                                       3

      II. Board Complaint.

      Based on the criminal conviction, the Iowa Supreme Court

Attorney Disciplinary Board filed a complaint against Johnson on

May 25, 2018.     It alleged that his conduct resulting in the criminal

conviction   violated   Iowa   Rule    of   Professional   Conduct    32:8.4(b)

(committing a criminal act that reflects adversely on a lawyer’s honesty,

trustworthiness, or fitness as a lawyer) and rule 32:8.4(c) (engaging in

conduct involving dishonesty, fraud, deceit, or misrepresentation).

      Johnson did not respond to the complaint after service of notice.

See Iowa Ct. R. 36.7 (providing allegations of complaint are deemed

admitted when respondent fails to timely answer the complaint). He also

did not appear at the hearing on the complaint.

      The    commission    found      Johnson   violated   rule   32:8.4(b)   by

committing the crime of fraudulent practice in the first degree. It also

found the crime reflected adversely on Johnson’s fitness to practice law,

as well as the honesty and trustworthiness required of lawyers.               It

further found Johnson violated rule 32:8.4(c) by knowingly and

intentionally defrauding his employer and that the dishonest conduct

also reflected adversely on his ability to practice law. The commission

recommended that Johnson’s license to practice law be revoked.

      III. Standard of Review.

      We review attorney disciplinary actions de novo. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Dolezal, 796 N.W.2d 910, 913 (Iowa 2011). We

give respectful consideration to the findings and recommendations by the

commission, but are not bound by them. Id. The Board must prove the

misconduct by a convincing preponderance of the evidence. Id.
                                         4

       IV. Violation.

       A. Rule 32:8.4(b).         Rule 32:8.4(b) states, “It is professional

misconduct for a lawyer to . . . commit a criminal act that reflects

adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer

in other respects.”      Iowa R. Prof’l Conduct 32:8.4(b).          Yet, not every

criminal act committed by attorneys reflects adversely on their fitness to

practice law.      Compare Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Templeton, 784 N.W.2d 761, 767–68 (Iowa 2010) (concluding the

attorney’s repeated window peeping raised serious doubt about whether

he understood the concept of privacy or had respect for privacy laws,

thus reflecting poorly on his fitness to practice law), with Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Keele, 795 N.W.2d 507, 514 (Iowa 2011)

(finding the respondent’s federal gun possession conviction did not relate

to his ability to practice law). Instead, a nexus must be established in

each case between the criminal activity and the fitness to practice law.

Templeton, 784 N.W.2d at 767.           The following factors are pertinent in

determining whether the criminal conduct of attorneys reflects adversely

on their fitness to practice law:

       the lawyer’s mental state; the extent to which the act
       demonstrates disrespect for the law or law enforcement; the
       presence or absence of a victim; the extent of actual or
       potential injury to a victim; and the presence or absence of a
       pattern of criminal conduct.

Id. (quoting In re Conduct of White, 815 P.2d 1257, 1265 (Oregon 1991)

(en banc)).

       In this case, each factor supports the conclusion that Johnson’s

criminal activity, resulting in the conviction of first-degree fraudulent

practice in violation of Iowa Code section 714.8 (2016), 2 reflected

        2Johnson entered an Alford plea to fraudulent practice in the first degree in

violation of sections 714.8, 714.9, and 714.14(2). Section 714.8 establishes what
                                              5

adversely on his fitness to be a lawyer. Johnson made false entries in or

alterations to his employer’s business records by concealing deficiencies

resulting from his misconduct. See id. § 714.8(4) (providing a person is

guilty of a fraudulent practice when they “[m]ake[] any entry in or

alteration of any public records, or any records of any corporation,

partnership, or other business enterprise or nonprofit enterprise,

knowing the same to be false”). Over the course of a year, he deposited

the proceeds of automobile sales and insurance payouts belonging to his

employer     into     unauthorized     bank         accounts 3   for   his   own     use.4

Additionally, he overpaid himself in excess of $6500. 5 His deliberate and

repeated acts resulted in the fraudulent acquisition of funds belonging to

his employer. His actions were systematic, targeted, and prolonged and

not   the    result    of   mere    carelessness        or    misinformation.        They

demonstrated a clear disrespect for Iowa law and were contrary to the

expectations, duties, and responsibilities of a legal professional.

       Finally,     Johnson’s      criminal       activity   wrongfully   deprived     his

employer of funds and transformed his employer into a victim.                          He


________________________
conduct constitutes fraudulent practice. Iowa Code § 714.8. Section 714.9 enhances
fraudulent practice to the first degree, a class “C” felony, when “the amount of money or
value of property or services involved exceeds ten thousand dollars.” Id. § 714.9.
Section 714.14(2) allows two or more fraudulent acts, attributable to a common scheme
or plan, to be combined so that the value in question is the “total value of all money,
property, and services involved.” Id. § 714.14(2).
       3Johnson   opened two unauthorized business accounts with Veridian Credit
Union. He named one of the accounts Saxon Motors SMQ, assumingly to make it
appear as if the account actually belonged to his employer, Saxon Motors, LC. He
named the other account Quixotica LLC, likely adding the “LLC” designation to limit the
suspicion that might accompany depositing the checks into a personal account.
       4Johnson  deposited three checks from insurance proceeds totaling $5905.96
and two checks from the company’s vehicle sales totaling $13,454.
       5Johnson   was employed as a part-time accountant with a salary of $350
per week. His authorized earnings for the duration of his employment were $23,310;
however, he paid himself $30,197.97, an excess of $6887.97.
                                          6

displayed a high disregard for honesty, morality, and trustworthiness.

Accordingly, we find Johnson violated rule 32:8.4(b).

       B. 32:8.4(c).       We next consider whether Johnson’s conduct

violated rule 32:8.4(c). This rule states it is professional misconduct for

an attorney to “engage in conduct involving dishonesty, fraud, deceit, or

misrepresentation.” Iowa R. Prof’l Conduct 32:8.4(c).

       The criminal act of fraudulent practice in the first degree is fraud,

which is identified specifically as misconduct under the rule. Johnson

committed this crime by knowingly making false entries in his employer’s

records to conceal deficiencies in the records in order to divert funds to

himself.    Thus, while the conduct constituted criminal fraud, it also

involved dishonesty, deceit, and misrepresentation.

       Rule 32:8.4(c) is broader than rule 32:8.4(b) in some respects

because it includes any conduct involving dishonesty, not just criminal

acts. 6 In this case, rule 32:84(c) not only captures the criminal conduct

engaged in by Johnson but also recognizes that the conduct also involves

specific behaviors abhorrent to the legal profession.             His actions were

rooted in deception and secrecy and demonstrated an aversion to

truthful interaction with others. We find Johnson violated rule 32:8.4(c).
       V. Sanction.

       While Johnson has not practiced law for nearly a decade, his

dishonest and criminal conduct as an accountant now compels us to

revoke his suspended license to practice law. The stain he imposed on

the profession while he practiced law has now been darkened by his

actions as an accountant, and the time has come for the remaining

       6Rule 32:8.4(b) allows us to consider acts that reflect adversely on a lawyer’s

honesty, trustworthiness, and fitness to practice law, but only in the context of their
criminal acts. See Iowa R. Prof’l Conduct 32:8.4(b). Rule 32:8.4(c) contemplates any
conduct involving fraud, deceit, or misrepresentation. See id. r. 32:8.4(c).
                                     7

thread that tethers him to the legal profession to be severed. The legal

profession is, and must always be, one of justice, honor, civility, and

service. It is a profession that requires lawyers to discharge their duties

faithfully and ethically. See Iowa Code § 602.10110. These words are

not hollow or superficial utterances for lawyers as they enter the

profession.   Instead, they are the basic precepts that bind all lawyers

together and serve to sustain lawyers throughout a career.             Our

profession expects no more of lawyers, but demands no less.           Here,

Johnson not only gave less, his actions revealed him to be unfit to be an

Iowa lawyer. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Guthrie, 901
N.W.2d 493, 500 (Iowa 2017) (revoking attorney’s license for converting

client’s funds without a colorable future claim); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Green, 888 N.W.2d 398, 405 (Iowa 2016) (concluding

revocation of attorney’s license to practice was the proper sanction for

his misappropriation and theft of client funds); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Fields, 790 N.W.2d 791, 797, 799–801 (Iowa 2010)

(finding attorney’s misconduct resulting in two counts of second-degree

fraudulent    practice   warranted   eighteen-month    suspension);   Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Iversen, 723 N.W.2d 806, 809, 812

(Iowa 2006) (suspending attorney’s license for one year due to conduct

that resulted in a fraudulent practice conviction); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Carroll, 721 N.W.2d 788, 792 (Iowa 2006) (“[W]e [have

not] been deterred from revoking a lawyer’s license because the funds

converted were not client funds or because the attorney was not acting in

the capacity of an attorney at the time of the misconduct.”).

      VI. Disposition.

      Upon full consideration of this matter, we order Anthony R.

Johnson’s license to practice law be revoked effective with the filing of
                                 8

this opinion. Costs are assessed to respondent pursuant to Iowa Court

Rule 36.24.

     LICENSE REVOKED.